DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.

Response to Arguments
Applicant’s arguments in view of the amendment filed 29 July 2021, with respect to the rejection(s) of claim(s) 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by the amendment is made as indicated below.
Examiner notes that claim 14 has been amended to overcome the cited prior art, but Applicant is silent as to how or why the newly claimed pump operations imparts patentability to the claim.  How does accelerating and decelerating the pump (taught by 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016206047 A1 to CZYZEWSKI et al. (“CZYZEWSKI”) in view of US 2011/0088172 to IM et al. (“IM”), and further in view of JP 2010-036016 A to HORIBE et al. (“HORIBE”; cited by Examiner, machine translation provided).
Regarding claim 14, CZYZEWSKI discloses a washing machine (100) comprising:
a casing (not numbered, see Fig. 1) having a case opening defined at a front surface thereof;
a tub (105) disposed in the casing, the tub having a tub opening at a front of the tub (at door 103);
a drum (107) that is rotatably disposed in the tub;
a nozzle (117) configured to spray water toward the drum;
a washing motor (111) configured to rotate the drum;
a circulation pump (121) configured to circulate water within the washing machine;
processor (controller 123); and
computer memory (inherent/implicit to the controller; note programmed operations performed, e.g., at ¶ [0051]), that is operably connectable to the processor and that has stored thereon instructions which, when executed, cause the processor to perform operations comprising:
controlling a rotation of the drum by operating the washing motor to rotate the drum at a first rotation speed in a first rotation direction, and to maintain a rotation of the drum at the first rotation speed in the first rotation direction so that laundry in the drum maintains contact with an inner circumferential surface of the drum (see ¶ [0056]-[0057] and Fig. 3); and
controlling a pump speed of the circulation pump by operating a circulation pump motor in the circulation pump to accelerate and decelerate at least once while the washing motor rotates the drum at the first rotation speed in the first rotation direction (see ¶¶ [0053], [0055], [0059] and Fig. 3, noting curve 141).
CZYZEWSKI discloses the claimed invention but does not disclose a gasket connecting the case opening to the tub opening or the nozzle disposed in the gasket and configured to spray water toward a rear surface of the drum.  However, such washing machine configurations are known in the art.  For instance, IM teaches an art-related washing machine with similar front loading drum and supply nozzle configuration including a gasket (140) connecting the case opening to the tub opening and nozzles (170/180) disposed in the gasket (see Figs. 1-4 and associated text) and configured to 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing machine of CZYZEWSKI with a gasket and nozzle configuration, such as that taught in IM, to yield the same and predictable results of providing a spray nozzle in a washing machine for more effective spraying patterns over a wider region of the drum.
Further regarding claim 14, CZYZEWSKI discloses the claimed invention including controlling a pump speed of the circulation pump by operating a circulation pump motor in the circulation pump to accelerate and decelerate at least once while the washing motor rotates the drum at the first rotation speed in the first rotation direction but CZYZEWSKI does not appear to disclose the accelerating and decelerating within a rotation speed range in which the circulation pump rotates without being deactivated, as newly claimed in claim 14.  However, accelerating and decelerating a washing machine circulating pump without full deactivation by simply accelerating and decelerating to different speeds is known in the art.  HORIBE discloses such pump operation in order to uniformly spray laundry to be washed (see HORIBE, e.g. at Abstract, Fig. 1 and text) 

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.

Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711